DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7, 14, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a selector valve that is mounted on the vehicle”, but the claims are directed to “A pantograph assembly for use on a vehicle”.  It is not clear whether the selector valve is part of the vehicle or part of the pantograph assembly.
Claim 4 is dependent on itself.
Claim 7 recites “the sheath” which lacks proper antecedent basis in the claims.
Claim 14 recites “the sightline” which lacks proper antecedent basis in the claims.
Claim 18 recites “the rear” which lacks proper antecedent basis in the claims.
Claim 19 recites “the means for selectably extending or retracting” which lacks proper antecedent basis in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 10, 13-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones, Jr. et al. (US 9,290,366 B2), hereafter referred to as Jones.
Consider claim 1.  Jones teaches a pantograph assembly for use on a vehicle comprising:  a mast carriage assembly (330); a fork carriage assembly (310); a pantograph mechanism (320) connected between the mast carriage assembly and the fork carriage assembly; and a hydraulic circuit comprised of a hydraulic manifold (550) coupled to the mast carriage assembly, the hydraulic manifold positioned such that the hydraulic manifold can be serviced without disassembly or removal of the pantograph assembly (see figs. 2 and 3), and wherein the hydraulic manifold is configured to selectively actuate at least one of a plurality of hydraulic components (327, 329) fluidly coupled to the hydraulic circuit.
Consider claim 2.  Jones teaches that the hydraulic circuit is configured to selectably extend the pantograph mechanism (via 327 and 329).
Consider claim 3.  As best understood in view of the 35 U.S.C. 112 rejection above, Jones’s pantograph assembly is capable of use with a selector valve that is mounted on the vehicle.
Consider claim 4.  As best understood in view of the 35 U.S.C. 112 rejection above, Jones’s pantograph assembly is capable of use with a selector valve coupled to the hydraulic manifold via a pair of hydraulic lines, the selector valve configured to alternately pressurize one or the other of the pair of hydraulic lines.
Consider claim 5.  Jones teaches a hydraulic ram (327, 329) pivotably coupled to the pantograph mechanism; and a set of wear-resistant hydraulic hoses (576A, 576B); wherein the hydraulic ram is fluidly coupled to the hydraulic circuit through the set of wear-resistant hydraulic hoses.
Consider claim 8.  Jones teaches a tilting hydraulic unit (600) coupled to a fork tilting assembly (312, 604, 314), and wherein the hydraulic integrated circuit is configured to selectably actuate the tilting hydraulic unit to tilt the fork tilting assembly (via 564).
Consider claim 10.  Jones teaches a tilting hydraulic unit (600) fluidly coupled to the hydraulic integrated circuit and configured to selectably tilt at least part of the fork carriage assembly; and a hydraulic ram (327, 329) fluidly coupled to the hydraulic integrated circuit and pivotably coupled to the pantograph mechanism, and configured to selectably extend or retract the pantograph mechanism.
Consider claim 13.  Jones teaches that the hydraulic integrated circuit is secured to a trunnion cross member (proximate 2324A, see fig. 3) that is part of the mast carriage assembly.
Consider claim 14.  As best understood in view of the 35 U.S.C. 112 rejection above, Jones’s pantograph assembly is capable of use with a materials handling vehicle, and the hydraulic integrated circuit is secured to the mast carriage assembly in a position that is away from the sightline of an operator of the materials handling vehicle (see figs. 1 and 3).
Consider claim 15.  Jones teaches a pantograph assembly for use on a vehicle comprising:  a mast carriage assembly (330) including a means (230, 240, 250) for movably coupling the mast carriage assembly to a mast; a pantograph mechanism (320) including a means (323) for coupling the pantograph mechanism to the mast carriage assembly; a fork carriage assembly (310) including a means (proximate 1322 and 1324) for coupling the fork carriage assembly to the pantograph mechanism; and a hydraulic integrated circuit (550) mounted to a rear of the mast carriage assembly such that the hydraulic integrated circuit can be serviced without disassembly or removal of the mast carriage assembly or 
Consider claim 16.  Jones teaches that the hydraulic integrated circuit includes a means (600) for selectably tilting a fork secured to the fork carriage assembly.
Consider claim 17.  Jones teaches an electronic control means (700) for causing the hydraulic integrated circuit to extend or retract the pantograph mechanism, and for causing the hydraulic integrated circuit to adjust the tilt of the fork.
Consider claim 19.  As best understood in view of the 35 U.S.C. 112 rejection above, Jones teaches a means (576A, 576B) for coupling the hydraulic integrated circuit to the means for selectably extending or retracting the pantograph mechanism.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 9,290,366 B2).
Consider claim 11.  Jones teaches an electronic controller (700) coupled to the hydraulic integrated circuit (see fig. 4).  Jones does not explicitly teach where the electronic controller is located.  Jones teaches a control element (550) that is coupled to the mast carriage assembly such that the control element can be serviced without disassembly or removal of the pantograph assembly.  It would have been obvious to a person having ordinary skill in the art to modify Jones’s electronic controller to be coupled to the mast carriage assembly, since it has been held that rearranging parts of an invention 
Consider claim 12.  Jones teaches that the electronic controller is configured to selectively actuate the hydraulic integrated circuit to adjust the tilt of the pair of forks (via 552 and 564, see fig. 4), and to selectively actuate the hydraulic integrated circuit to adjust the extension of the pantograph mechanism (via 552 and 554, see fig. 4).
Consider claim 18.  Jones does not explicitly teach where the electronic control means is located.  Jones teaches a control element (550) that is mounted to a rear of the mast carriage assembly such that the control element can be serviced without disassembly or removal of the mast carriage assembly or pantograph mechanism.  It would have been obvious to a person having ordinary skill in the art to modify Jones’s electronic control means to be coupled to a rear of the mast carriage assembly, since it has been held that rearranging parts of an invention involves only routine skill in the art.  Please see MPEP 2144.04(VI)(C).  One would have been motivated to couple Jones’s electronic control means to a rear of the mast carriage assembly in order to securely hold the electronic control means and keep it from falling off the machine.
Claims 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 9,290,366 B2) in view of Silverman et al. (US 7,017,432 B2), hereafter referred to as Silverman.
Consider claims 6 and 7.  Jones teaches a pair of hoses (576A, 576B), but does not explicitly teach a sheath.  Silverman teaches coupling hoses (60) together in a shrink wrapped nylon sheath (50).  teaches that a pair of hoses from the set of wear-resistant hydraulic hoses are coupled together in a sheath as a pair.  It would have been obvious to a person having ordinary skill in the art to modify Jones’s hoses to be wrapped in a sheath as taught by Silverman in order to protect the hoses from damage.
Consider claim 9.  Jones teaches that the fork tilting assembly comprises a tilt hydraulic ram (600) coupled at a rear end to a fork carriage frame (312) and coupled at a front end to a tilt cross-member (314).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 lists references which teach various movable fork carriages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015.  The examiner can normally be reached on Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.